United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, AIRPORT STATION,
Mobile, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0548
Issued: June 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 3, 2016 appellant, through counsel, filed a timely appeal from a
November 4, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a bilateral elbow
injury causally related to factors of her federal employment.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 In a November 7, 2014 decision, the
Board affirmed a June 12, 2013 OWCP decision, finding that appellant did not meet her burden
of proof to establish a bilateral elbow injury causally related to factors of her federal
employment. The Board found that she had established that while working as a rural mail carrier
her route included business stops and became an overburdened route with the addition of new
apartment buildings. The Board further found that her work duties required standing, walking,
heavy carrying, climbing, pushing, pulling, repeated bending, shoulder level reaching, use of
both arms, and operating a motor vehicle. The Board found, however, that the clinic and
progress notes of record from Dr. William A. Crotwell, III, appellant’s attending Board-certified
orthopedic surgeon, did not provide a rationalized medical opinion to support his opinion that
appellant sustained employment-related bilateral conditions. The facts and circumstances
surrounding the prior appeal are incorporated by reference. The relevant facts are set forth
below.
On September 11, 2012 appellant, then a 59-year-old rural mail carrier, filed an
occupational disease claim (Form CA-2) under OWCP File No. xxxxxx851 alleging that in
June 2011 she first became aware of medial epicondylitis of the right and left elbows caused by
her repetitive work duties.3
Following issuance of the Board’s November 7, 2014 decision, appellant, through
counsel, by letter dated October 22, 2015, requested reconsideration before OWCP. She
submitted a September 29, 2015 progress note from Dr. Crotwell who reiterated his prior opinion
that she had a work-related bilateral elbow condition. Dr. Crotwell also opined that appellant
had an employment-related left shoulder condition. He diagnosed bilateral lateral epicondylitis
post Boyd-McLeod procedure, chronic left medial epicondylitis, postoperative left shoulder
labrum tear and debridement of the rotator cuff, postoperative left shoulder resection distal end
of the clavicle for severe acromioclavicular joint arthritis, and postimpingement syndrome of the
left shoulder. Dr. Crotwell advised that his diagnoses were supported by his examination
findings and consistent with the repetitive work duties gathered from appellant and her
December 30, 2002 employment-related left elbow injury.
Hospital reports from Dr. Jonathan C. Rainer, a Board-certified physiatrist, and South
Baldwin Regional Medical Center dated February 13 and April 27 and 30, 2015 addressed
appellant’s back conditions and medical treatment.
In a November 4, 2015 decision, OWCP denied modification of its denial of appellant’s
claim for an occupational disease. It found that the medical evidence submitted was insufficient
to establish that she sustained an injury caused or aggravated by the established employment
factors.
2

Docket No. 14-363 (issued November 7, 2014).

3

In a prior claim under OWCP File No. xxxxxx698, OWCP accepted that she sustained a left elbow contusion
and lateral epicondylitis on December 30, 2002. In another prior claim under OWCP File No. xxxxxx39l, it
accepted that appellant sustained right lateral epicondylitis on October 6, 2004.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period, that an injury was sustained in the performance of duty as alleged, and
that any disabilities and/or specific conditions for which compensation is claimed are causally
related to the employment injury.4 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.6 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.8 Rationalized medical
opinion evidence is generally required to establish causal relationship. The opinion of the
physician must be based on a complete factual and medical background, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.9
ANALYSIS
The Board previously found that appellant had established that she was a federal
employee and had implicated factors of employment, repetitive work duties, but had failed to
establish that her diagnosed bilateral elbow conditions were causally related to the employment
factors. Appellant requested reconsideration and OWCP denied modification of its prior
decision.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

S.P., 59 ECAB 184, 188 (2007).

7

R.R., Docket No. 08-2010 (issued April 3, 2009); Roy L. Humphrey, 57 ECAB 238, 241 (2005).

8

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
9

I.J., 59 ECAB 408 (2008); supra note 5.

3

The Board finds that appellant has failed to submit the necessary rationalized medical
opinion evidence to establish that her diagnosed conditions were caused or aggravated by her
repetitive work duties. Appellant submitted an additional progress note from Dr. Crotwell dated
September 29, 2015. Dr. Crotwell again opined that she had a work-related bilateral elbow
condition. He also opined that appellant had an employment-related left shoulder condition.
Dr. Crotwell noted that her bilateral elbow and left shoulder diagnoses were supported by his
examination findings and consistent with the repetitive work duties he gathered from her and the
accepted December 30, 2002 employment-related injury. While he provided an opinion on
causal relationship, he did not sufficiently explain how the diagnosed conditions were caused or
aggravated by the established employment factors. Medical reports without adequate rationale
on causal relationship are of diminished probative value and are insufficient to meet an
employee’s burden of proof.10 The opinion of a physician supporting causal relationship must be
based on a complete factual and medical background with affirmative evidence. The opinion
must address the specific factual and medical evidence of record and explain the relationship
between the diagnosed condition and the established incident or factor of employment.11 The
Board finds that Dr. Crotwell’s progress note is insufficient to establish appellant’s claim.
The hospital reports from Dr. Rainer and South Baldwin Regional Medical Center
addressed appellant’s back conditions and medical treatment, but did not provide any medical
opinion finding that the diagnosed back conditions were caused or aggravated by the accepted
work factors. Medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value.12
On appeal, counsel contends that OWCP’s November 4, 2015 decision is contrary to fact
and law. Based on the findings and reasons stated above, the Board finds that counsel’s
arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish a
bilateral elbow injury causally related to factors of her federal employment.

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004);
Michael E. Smith, 50 ECAB 313 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the November 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

